Citation Nr: 0735744	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  03-28 875	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama

THE ISSUES

1.  Entitlement to service connection for peptic ulcer 
disease.

2.  Entitlement to service connection for mitral valve 
prolapse, asymptomatic, claimed as a heart condition.

3.  Entitlement to an initial rating higher than 30 percent 
for Human Immunodeficiency Virus (HIV) syndrome.

4.  Entitlement to an initial compensable rating for 
congenital sliding esophageal hiatal hernia.  
	

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from February 1998 to 
August 2001.

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which granted the veteran's claims for service connection for 
HIV and congenital sliding esophageal hiatal hernia and 
assigned initial 30 and zero percent evaluations, 
respectively, effective from the day following the veteran's 
discharge from active duty service.  He appealed for higher 
initial ratings.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  

The veteran also appealed the RO's November 2002 denial of 
service connection for peptic ulcer disease, asymptomatic 
mitral valve prolapse (claimed as a heart disorder), and an 
acquired psychiatric disorder.  After additional development 
was completed, the RO issued another rating decision in June 
2004, which, in part, granted service connection and a 100 
percent disability rating for depressive disorder, effective 
from the day following the veteran's discharge from active 
duty service.  This is the maximum rating available earliest 
possible effective date, so, as the full benefit sought has 
been granted, that claim is no longer before the Board.  See 
AB v. Brown, 6 Vet. App. 35 (1993); Grantham v. Brown, 114 F. 
3d 1156 (Fed. Cir. 1997).  The claims for service connection 
for peptic ulcer disease and a heart disorder, however, 
remain on appeal and will be adjudicated.  

Since that November 2002 rating decision, the RO in 
Montgomery, Alabama, has assumed jurisdiction over this case 
and forwarded the veteran's appeal to the Board.

A Travel Board hearing was scheduled for August 8, 2007, but 
the veteran failed to appear.  He has not explained his 
absence or requested to reschedule his hearing; thus, the 
Board will review this case as if he withdrew his hearing 
request.  See 38 C.F.R. § 20.704(d) (2007).


FINDINGS OF FACT

1.  The competent medical evidence of record does not reveal 
a current, chronic disability involving gastrointestinal 
bleeding or peptic ulcer disease.

2.  Asymptomatic mitral valve prolapse clearly and 
unmistakably preexisted the veteran's period of active duty 
service, from February 1998 to August 2001, and clearly and 
unmistakably was not made permanently worse by his service 
beyond its natural progression.

3.  Throughout the appeal period, the veteran's HIV has not 
been manifested by refractory constitutional symptoms, 
pathological weight loss, opportunistic infections or 
neoplasms.

4.  Throughout the appeal period, the veteran's congenital 
sliding esophageal hiatal hernia has been manifested by 
subjective complaints of abdominal pain and heartburn; there 
is objective evidence of occasional nausea, diarrhea, and 
constipation - but attributed to a cause other than the 
congenital sliding esophageal hiatal hernia.


CONCLUSIONS OF LAW

1.  A gastrointestinal disability (peptic ulcer disease), 
other than the already 
service-connected congenital sliding esophageal hiatal 
hernia, was not incurred in or aggravated by active service, 
may not be presumed to have been incurred in service, and is 
not proximately due to, the result of, or chronically 
aggravated by service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310 (2007).



2.  Asymptomatic mitral valve prolapse, claimed as a heart 
disorder, was not incurred in or aggravated by the veteran's 
active duty service nor may it be so presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2007).

3.  The criteria are not met for an initial rating higher 
than 30 percent for HIV-related illness.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.88b, 
Diagnostic Code 6351 (2007).

4.  The criteria are not met for an initial compensable 
rating for congenital sliding esophageal hiatal hernia.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.31, 4.114, Diagnostic Code 7346 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is noted that review of the claims folder 
reveals compliance with the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  A letter dated in April 
2002 and provided to the appellant prior to the November 2002 
rating decision on appeal satisfies the duty to notify 
provisions as this letter discusses the criteria with respect 
to his original service-connection claims.  His appeal for 
higher initial ratings for the HIV syndrome and congenital 
sliding esophageal hiatal hernia arose from the initial 
ratings assigned for these disorders when the RO awarded 
service connection, and that is the reason the original 
letter refers to the requirements for establishing service 
connection and his and VA's respective responsibilities in 
obtaining the necessary supporting evidence.  It was once 
held that there is no requirement for additional 38 U.S.C.A. 
§ 5103(a) notice on a "downstream" issue, i.e., an 
increased rating or an earlier effective date after an 
initial award of service connection, if proper VCAA notice 
for the original service connection issue was already 
provided.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  See, 
too, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  However, in a recent precedent decision, Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007), the Court limited its 
earlier holding in Dingess by clarifying that where, as here, 
the grant of service connection and assignment of the initial 
rating and effective date did not occur until after the 
enactment of the VCAA (i.e., after November 9, 2000), the 
veteran is entitled to pre-initial decision VCAA notice 
concerning all elements of his claim, including the 
downstream disability rating and effective date elements, and 
if this did not occur there is a question of whether this is 
prejudicial error.

The Federal Circuit Court has since held that any error by VA 
in providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1), concerning any element of a claim, 
is presumed prejudicial and that once an error is identified, 
the burden shifts to VA to show it was harmless.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); see also Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007).

That said, the Federal Circuit also recently held that a 
statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 07-7130 (Fed. Cir. Sept. 17, 2007) 
(Mayfield IV).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, since providing the initial VCAA letter in April 2002, 
the RO has sent the veteran another VCAA letter in March 2006 
discussing the type of evidence needed to substantiate his 
claims for the downstream higher initial rating issues 
(and effective date) and explaining specifically whose 
responsibility - his or VA's, it is to obtain this 
supporting evidence, as well as asking that he submit any 
relevant evidence in his possession.  Moreover, since 
providing that additional March 2006 letter, the RO has gone 
back and readjudicated his claims in the July 2006 SSOC based 
on the additional evidence that had been received since the 
initial rating decision in question and SOC.  So the error in 
the timing of his notice has been effectively cured.  
Further, since the Board is denying his claims for 
service connection, he need not receive additional notice 
concerning the downstream disability rating and effective 
date elements of these claims because these downstream 
elements are moot.  Similarly, inasmuch as the Board is 
denying the claims for higher initial disability ratings for 
the HIV syndrome and congenital sliding esophageal hiatal 
hernia, the downstream effective date element of these claims 
is also moot.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of his 
service, VA, and private medical records as well as his VA 
examination reports and written communications.  

In this regard, the Board reiterates the veteran failed to 
appear for his Travel Board hearing.  There is no specific 
reference to the requested hearing in the August 2007 
Informal Hearing Presentation filed by his representative.  
So the Board finds that VA fulfilled its duty to assist by 
providing an opportunity for the requested hearing.  

Additionally, in July 2006, the RO asked the veteran to 
complete and return a VA Form 21-4142, Authorization and 
Consent to Release Information, to obtain records from a 
physician that reportedly had treated him.  However, he did 
not respond to this request, preventing the RO from obtaining 
these records.  While VA has a duty to assist him in the 
development of his claims, he has a concomitant duty to 
cooperate with VA in these efforts.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991) ("The duty to assist is not always 
a one-way street.  If a veteran wants help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.").

There is no indication the veteran was deprived of meaningful 
participation in the adjudication of his claims.  That is to 
say, there is no indication there is additional evidence to 
obtain (that is obtainable), there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without 


prejudice to him.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to him.  Thus, any such error is 
harmless and does not prohibit consideration of his claims on 
the merits.  See Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

One final preliminary point bears mentioning, the Board has 
reviewed all the evidence in the appellant's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the Board discuss each and every piece of 
evidence submitted by the appellant or obtained on his 
behalf.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claims and what the evidence in the claims file shows, or 
fails to show, with respect to the claims.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Claims for Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
this disability was incurred in active service or, if pre-
existing active service, was aggravated therein beyond its 
natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. 
§§ 3.303(a), 3.306.

Stated somewhat differently, to establish entitlement to 
service connection, there must be:  (1) a medical diagnosis 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Certain chronic diseases (including cardiovascular disease 
and peptic ulcer disease) will be presumed to have been 
incurred in service if manifested to a compensable degree of 
at least 10 percent within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to that effect; lay assertions of medical status, such as the 
veteran's written communications, do not constitute competent 
medical evidence of the diagnosis or etiology of the claimed 
disabilities.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Peptic Ulcer

The veteran's service medical records include an October 2000 
radiology report which reflects a finding of suspicious 
shallow ulceration in the second portion of the duodenum.  
However, after further clinical evaluation and workup, 
including an esophagogastroduodenoscopy (EGD) in November 
2000, the impression was small centimeter hiatal hernia, 
normal stomach, moderately deformed pylorus, and normal 
duodenum.  The remaining service medical records make no 
mention of complaints, findings, or treatment for an ulcer. 

The post-service medical records, including a September 2002 
report of a VA examination, also make no mention of 
complaints, findings, or treatment referable to an ulcer.  

The veteran argues that service connection is warranted for 
an ulcer, but a review of the complete evidence of record 
fails to show he has been diagnosed with ulcer disease or a 
disability manifested by gastrointestinal bleeding.  The 
evidence reveals his history of treatment for abdominal 
discomfort, for which service connection has already been 
established in the form of congenital sliding esophageal 
hiatal hernia; however, there is no competent medical 
evidence diagnosing his symptoms as an ulcer.  Competent 
medical evidence confirming he has the condition claimed 
(i.e., peptic ulcer disease) is a threshold minimum 
requirement for granting service connection.  See, e.g., 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See also 38 U.S.C. § 1110 (formerly § 310).  In 
the absence of proof of present disability, there can be no 
valid claim.  See, too, Degmetich v. Brown, 104 F.3d 1328 
(1997) (also interpreting 38 U.S.C. § 1131 as requiring the 
existence of a present disability for VA compensation 
purposes.  See also Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).  As such, the weight of the evidence is against the 
veteran's claim for service connection for peptic ulcer 
disease.

Moreover, as explained further below when addressing the 
issue of entitlement to a higher initial evaluation for the 
congenital sliding esophageal hiatal hernia, the regulations 
state that ratings under Diagnostic Codes 7301 to 7329 
inclusive (the veteran's ulcer would be rated under 
Diagnostic Code 7305), 7331, 7342, and 7345 to 7348 
inclusive, will not be combined with each other.  A single 
evaluation will be assigned under the diagnostic code that 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such evaluation.  38 C.F.R. 
§ 4.114.  Accordingly, certain coexisting diseases in this 
area do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding.  38 C.F.R. §§ 4.14, 4.113.  
Therefore, inasmuch as service connection is already in 
effect for the congenital sliding esophageal hiatal hernia; 
service connection and a separate evaluation for peptic ulcer 
disease is prohibited.

Heart Disorder

When determining whether a disability is due to a disease or 
an injury in service, or preexisted service, a veteran will 
be considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304; VAOPGCPREC 3-2003; 69 Fed. Reg. 
25178 (2004).

In this case, the veteran's October 1997 Report of Medical 
Examination for enlistment into the military includes a 
finding of systolic murmur, accentuated on exhalation.  Upon 
follow-up cardiovascular consultation, the examiner noted 
that although mitral valve prolapse was seen on 
echocardiogram, this was a benign condition and there was no 
contraindication in the veteran's service to the military and 
no restriction on his activities.  Accordingly, an 
asymptomatic heart murmur was noted in the report of his 
military enlistment examination.  This is clear and 
unmistakable evidence his heart disorder preexisted his 
military service, in turn meaning the presumption of 
soundness at service entrance does not apply.

The remaining service medical records do not mention any 
cardiovascular-related complaints or treatment.  

Similarly, the veteran's September 2002 report of VA 
examination includes a diagnosis of mitral valve prolapse, 
asymptomatic; however, the remaining post-service medical 
records are silent with respect to cardiovascular complaints 
or treatment.  His complaints of chest pain in August 2004 
were attributed to heat exhaustion and panic attack.  
Electrocardiogram (EKG) revealed no acute changes.  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§§ 3.304, 3.306(b).  A pre-existing disease or injury will be 
presumed to have been aggravated by service only if the 
evidence shows that the underlying disability underwent an 
increase in severity; the occurrence of symptoms, in the 
absence of an increase in the underlying severity, does not 
constitute aggravation of the disability.  Davis v. Principi, 
276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

Aggravation for purposes of entitlement to VA compensation 
benefits requires more than a pre-existing disorder becoming 
intermittently symptomatic during service; rather, there must 
be permanent advancement of the underlying pathology.  
Aggravation is characterized by an increase in the severity 
of a disability during service, and a finding of aggravation 
is not appropriate in cases where the evidence specifically 
shows the increase is due to the natural progress of the 
disease.  Furthermore, temporary or intermittent flare-ups of 
a pre-existing disease during service are not sufficient to 
be considered aggravation of the disease unless the 
underlying condition, as contrasted to symptoms, is worsened.  
See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991); Verdon v. Brown, 8 Vet. 
App. 529, 536-7 (1996).

Here, the medical evidence of record shows the veteran's 
asymptomatic heart murmur or mitral valve prolapse preexisted 
his military service and was not chronically aggravated by 
his military service.  An asymptomatic heart murmur was noted 
on enlistment in October 1997 and on VA examination in 
September 2002; however, there were no complaints or 
treatment referable to a heart murmur in service and there 
have been no such complaints or treatment even since 
separation.  Consequently, the weight of the evidence is 
against the veteran's claim for service connection for mitral 
valve prolapse, asymptomatic, claimed as a heart condition 
because the condition not only clearly and unmistakably pre-
existed his military service but also clearly and 
unmistakably was not chronically aggravated by his military 
service - certainly beyond the natural progression of the 
disease.

Congress specifically limits entitlement for service 
connected disease or injury to cases where such incidents 
have resulted in a disability.  The more probative evidence 
establishes the veteran does not have a heart condition, per 
se.  In the absence of proof of a present disability, there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Absent evidence of a current heart 
disorder, his claim fails.

Claims for Higher Disability Ratings

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  
38 C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.  All reasonable doubt is resolved 
in his favor.  38 C.F.R. § 4.3.

The appeals with regard to HIV and congenital sliding 
esophageal hiatal hernia involve the veteran's 
dissatisfaction with the initial ratings assigned for these 
disabilities following the grant of service connection.  The 
Court has found that there is a distinction between a 
veteran's disagreement with the initial rating assigned 
following a grant of service connection, and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which the veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).

HIV

HIV-related illness is rated under 38 C.F.R. § 4.88b, 
Diagnostic Code 6351.  According to Diagnostic Code 6351, a 
noncompensable evaluation is assigned where the illness is 
asymptomatic, following initial diagnosis of HIV infection, 
with or without lymphadenopathy, or has a decreased T4 cell 
count.  A 10 percent evaluation is assigned following 
development of definite medical symptoms, T4 cell count of 
200 or more and less than 500, and on approved medication(s), 
or; with evidence of depression or memory loss with 
employment limitations.  A 30 percent evaluation is assigned 
with recurrent constitutional symptoms, intermittent 
diarrhea, and where the veteran is on approved medication(s), 
or; with minimum rating with T4 cell count less than 200, or 
Hairy Cell Leukoplakia, or Oral Candidiasis.  Refractory 
constitutional symptoms, diarrhea, and pathological weight 
loss, or; minimum rating following development of AIDS-
related opportunistic infection or neoplasm, warrants a 60 
percent evaluation.  AIDS with recurrent opportunistic 
infections or with secondary diseases afflicting multiple 
body systems; HIV-related illness with debility and 
progressive weight loss, without remission, or few or brief 
remissions, warrants a 100 percent evaluation.

Note (1) to Diagnostic Code 6351 defines "approved 
medication(s)" to include medications prescribed as part of 
a research protocol at an accredited medical institution.  
Note (2) explains that psychiatric or central nervous system 
manifestations, opportunistic infections, and neoplasms may 
be rated separately under appropriate codes if higher overall 
evaluation results, but not in combination with percentages 
otherwise assignable in accordance with the above Code 
criteria.

The veteran's service medical records reflect that his HIV-1 
Antibody Test was positive in July 2001 and he was discharged 
from active duty service in August 2001.  His claim for 
service connection was received in April 2002.

Upon VA examination in September 2002, the veteran reported 
that his appetite comes and goes and that his weight 
fluctuates due to his HIV medications.  He also reported that 
he has pruritic lesions which come and go sporadically.  His 
symptoms included occasional diarrhea and he was on a regular 
regimen of prescription medications.  Upon clinical 
evaluation, the examiner noted scattered eruptions that 
appeared to be acne and there was no evidence of fungal 
infection in the mouth.  The diagnoses included HIV 
infection.  Physical examination revealed no leukoplakia, 
oral candidiasis, lymphadenopathy, or other signs and 
symptoms of HIV.  No physical debility or progressive weight 
loss attributable to his HIV-related illness was observed, 
either.

VA outpatient records, dated from August 2001 to April 2006, 
show periodic medical treatment and use of prescription 
medication for the veteran's HIV as well as methadone and 
other pain medications.  These records frequently mention his 
appetite has been fair or good and his weight has been 
stable, with no indications of malnutrition or abnormal loss 
of body weight.  

In December 2001, the veteran was not taking any HIV 
medications and his condition was characterized as stable.  
Two occasions of thrush were noted, first in April 2002 and 
again in May 2004, when he reported no nausea, vomiting, or 
diarrhea.  A February 2002 report from the infectious disease 
clinic notes that he had not followed up for several months; 
however, there was poor virologic control.  The May 2004 
treatment records reflect his complaints of constant joint 
pain, which the examiner notes are due to the HIV.  A January 
2005 treatment note shows the veteran reported that he felt 
fine.  A February 2005 report from the infectious disease 
clinic notes he had not been seen for one year.  These 
records also reflect that he did not seek treatment from the 
infectious disease clinic again until November 2005.  
Seizures were noted in November 2005.  In April 2006, 
the assessment/plan noted asymptomatic HIV.  

Private treatment records show the veteran was hospitalized 
on four occasions, in September 2001 for abdominal pain and 
in January 2002, April 2002, and July 2002 for drug overdose.  

An April 2004 note from B. J. H., M.D., reflects that the 
veteran's CD4 count was 164 and his viral load was 
800,000/ml.  

Finally, the Board sees the veteran has been awarded 
disability benefits by the Social Security Administration 
(SSA) based on his HIV infection and resultant depression.  

The veteran's service, VA, and private medical records, 
including the records obtained from the SSA, essentially 
reflect that, although he has experienced skin rashes 
described as acne, joint pain, and slight fluctuations in his 
weight, there have been no objective clinical indications of 
sustained weight loss, recurrent infections, or other 
constitutional symptoms of active HIV-related illness.  
Moreover, relatively recently, in January 2005 he reported 
that he felt fine and his HIV was characterized as 
asymptomatic in April 2006.  



After considering the totality of the record, the Board finds 
the preponderance of the evidence is against an initial 
disability rating higher than 30 percent for the HIV.  The 
evidence of record does not reflect refractory constitutional 
symptoms, diarrhea (other than by complaint versus objective 
clinical finding), and pathological weight loss, or minimum 
rating following development of AIDS-related opportunistic 
infection or neoplasm, as would warrant the next higher 
rating of 60 percent.  While the veteran has reported 
experiencing occasional diarrhea, he does not have HIV-
related retinitis or any other HIV-related refractory 
symptoms, there has been no pathological weight loss, and 
neither private nor VA examiners have diagnosed AIDS-related 
opportunistic infection or neoplasms, as would warrant a 60 
percent rating.  Overall, the preponderance of the evidence 
is against a disability rating in excess of 30 percent for 
his HIV-related illness.  

Inasmuch as the veteran's 30 percent evaluation reflects the 
highest degree of impairment shown since the date of the 
grant of service connection for HIV, there is no basis for 
assigning a staged rating.  See Fenderson, 12 Vet. App. at 
125-26.

While the competent medical evidence of record reflects 
extensive psychiatric complaints and treatment, to include as 
a result of his HIV-syndrome, the veteran already has been 
provided a separate disability rating of 100 percent, 
the maximum possible, for his resultant depressive disorder.  
As a separate rating already has been awarded to compensate 
him for this additional, albeit associated, disability, 
consideration of his depression in rating his HIV-related 
illness would amount to pyramiding, which is expressly 
forbidden by VA regulation.  See 38 C.F.R. § 4.14.

Congenital Sliding Esophageal Hiatal Hernia

This disability has been evaluated under 38 C.F.R. § 4.114, 
Diagnostic Code 7346, for hiatal hernia.  According to 
Diagnostic Code 7346, a 10 percent evaluation is warranted 
when there are two or more of the symptoms for the 30 percent 
evaluation, but of less severity.  The symptoms listed for a 
30 percent evaluation are persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  38 C.F.R. § 4.114, 
Diagnostic Code 7346.

The regulations also provide that there are diseases of the 
digestive system, particularly within the abdomen, which, 
while differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under 
the title "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in § 4.14.  See 38 C.F.R. § 4.113.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

Upon VA examination in September 2002, the veteran reported 
experiencing heartburn, which he said comes and goes.  He 
indicated that he takes antacids and dicyclomine to treat it.  
There was no abdominal tenderness on objective clinical 
evaluation.  The diagnoses included gastroesophageal reflux 
disease (GERD) and congenital sliding esophageal hiatus 
hernia.  

VA outpatient treatment records reflect the veteran's 
complaints of abdominal pain, occasional diarrhea, 
constipation, and weight fluctuation.  However, these 
complaints have been attributed to other causes, to include 
the medications prescribed to treat his service-connected 
HIV, rather than to his service-connected congenital sliding 
esophageal hiatal hernia.  Moreover, notwithstanding the 
veteran's gastrointestinal complaints, there is no indication 
his congenital sliding esophageal hiatal hernia demonstrated 
two or more of the following symptoms:  persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  See 
38 C.F.R. § 4.114, Diagnostic Code 7346.  While the veteran 
was noted to have a occasional heartburn, it was not 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  Therefore, a 
compensable rating for congenital sliding esophageal hiatal 
hernia is not warranted.  

The Board adds that it does not find the veteran's congenital 
sliding esophageal hiatal hernia should be increased for any 
other separate period based on the facts found during the 
appeal period.  Fenderson, 12 Vet. App at 125-26.  That is to 
say, he has never been compensably disabled from this 
condition at any time since the effective date of his award.

The Board acknowledges the veteran's contentions insofar as 
his service-connection claims for ulcer and a heart disorder, 
as well as his claims for higher disability ratings for his 
HIV and congenital sliding esophageal hiatal hernia; however, 
without any medical training or expertise, the Board must 
find that his opinions have very limited probative value and 
are clearly outweighed by the medical evidence and facts 
cited above.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"). 

As the preponderance of the evidence is against the veteran's 
claims for service connection for peptic ulcer disease and a 
heart disorder, as well as for higher initial disability 
ratings for his HIV and congenital sliding esophageal hiatal 
hernia, the benefit-of-the-doubt rule is inapplicable, and 
these claims must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

The claims for service connection for peptic ulcer disease 
and mitral valve prolapse, asymptomatic, claimed as heart 
condition, are denied.  

The claims for higher initial ratings for the HIV-syndrome 
and congenital sliding esophageal hiatal hernia also are 
denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


